Citation Nr: 1036792	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-28 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from January 2007 rating decision rendered by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Huntington, West Virginia.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the Veteran or his representative, or on the Board's 
own motion, when an Veteran has been denied due process of law or 
when benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).

The Veteran submitted evidence in support of his claim dated in 
September 2009.  This evidence was received filed prior to the 
issuance of the October 30, 2009 Board decision, but was not 
considered by the Board in formulating its decision.  This 
additional evidence is not duplicative of evidence that had been 
submitted previously and is relevant to the Veteran's claim for 
an increased rating.  Thus, the Board must vacate its October 30, 
2009 decision because the additional evidence was in the custody 
of VA at the time the Board decided the case and neither the 
Board nor the agency of original jurisdiction have had an 
opportunity to review these records.  This vacatur is based upon 
the denial of due process of law.  As such, the October 30, 2009 
Board decision denying an initial rating for PTSD in excess of 50 
percent, is vacated.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



